R. W. WALKER,. J.
If the attachment was not vexatious as against the defendant himself, the fact that the attaching creditor was actuated by malice against some third person, not aparty to the process, affords no ground for the recovery of vindictive damages in this suit.
[2-8.] A part of the testimony of the witness Williams consisted of "the declarations which the defendant made at the time the attachment was issued', -as to his reasons for having it issued. These declarations were admissible as part of the res gestee.—Pitts v. Burroughs, 6 Ala. 735-6, and cases cited; Dearing v. Moore, 26 Ala. 590; Sanford v. Howard, 29 Ala. 695. The exception tak'en was to the admission of the whole of the witness’ evidence; and, as part of it was admissible, this court will not reverse, even if other portions of it were illegal. On that point, however, it is not necessary for us to express an opinion.
Judgment affirmed.